Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Brian Chau, on July 2, 2021.

The claims have been amended as follows:

Claim 1. (Currently Amended) A method for managing conditions for electronic trade finance transactions utilizing distributed ledgers of a blockchain system where distributed ledger blocks corresponding to conditions of an electronic document are stored on a series of decentralized devices acting as nodes, each node having a copy of the distributed ledgers being maintained on the node in accordance with electronic propagation mechanisms, each electronic trade finance transaction including a bank guarantee and a payment that is triggered upon the satisfaction of transaction parameters, the method comprising: 
receiving a new electronic trade finance transaction request, the request identifying trade finance transaction parameters, and at least one condition of the trade finance transaction associated with party profiles corresponding to one or more inventory management devices or one or more shipping management devices; 

generating a plurality of blocks on [[the]] a corresponding distributed ledger on a node of a distributed plurality of nodes maintaining the blockchain system, each block of the plurality of blocks associated with a corresponding condition of the at least one condition to be satisfied and each block encrypted with the public key corresponding to the party profile associated with the at least one condition; [[and]] 
generating signals to initiate propagation of the plurality of blocks to the distributed plurality of nodes; and
transmitting the generated signals to the distributed plurality of nodes. 

16. (Currently Amended) A system for managing conditions for electronic trade finance transactions utilizing distributed ledgers of a blockchain system where distributed ledger blocks corresponding to conditions of an electronic document are stored on a series of decentralized devices each having a copy of the distributed ledgers being maintained in accordance with electronic propagation mechanisms, each electronic trade finance transaction including a bank guarantee and a payment that is triggered upon the satisfaction of transaction parameters, the blockchain system represented as a distributed ledger distributed on a plurality of nodes, the system comprising: 
a memory device for storing distributed ledger data; and 
at least one processor of one or more of the plurality of nodes configured for: 
receiving a new electronic trade finance transaction request, the request identifying trade finance transaction parameters, and at least one condition of the trade finance 
obtaining a public key associated with a corresponding a party profile of the party profiles for each of the one or more inventory management devices or the one or more shipping management devices associated with the at least one condition of the trade finance transaction;
generating a plurality of blocks on [[the]] a corresponding distributed ledger on a node of a distributed plurality of nodes maintaining the blockchain system, each block of the plurality of blocks associated with a corresponding condition of the at least one condition to be satisfied and each block encrypted with the public key corresponding to the party profile associated with the at least one condition; [[and]]
generating signals to initiate propagation of the plurality of blocks to the distributed plurality of nodes; and
transmitting the generated signals to the distributed plurality of nodes. 

Claim 31 (Currently Amended). A non-transitory computer-readable medium or media having stored thereon computer-readable instructions which when executed by at least one processor of one or more of a plurality of nodes of a blockchain system where distributed ledger blocks corresponding to conditions of an electronic document are stored on a series of decentralized devices each having a copy of the distributed ledgers being maintained in accordance with electronic propagation mechanisms, each electronic trade finance transaction including a bank guarantee and a payment that is triggered upon the satisfaction of transaction parameters, configure the at least one processor for: 
receiving a new electronic trade finance transaction request, the request identifying trade finance transaction parameters, and at least one condition of the trade finance transaction associated 
obtaining a public key associated with a corresponding a party profile of the party profiles for each of the one or more inventory management devices or the one or more shipping management devices associated with the at least one condition of the trade finance transaction; 
generating a plurality of blocks on [[the]] a corresponding distributed ledger on a node of a distributed plurality of nodes maintaining the blockchain system, each block of the plurality of blocks associated with a corresponding condition of the at least one condition to be satisfied and each block encrypted with the public key corresponding to the party profile associated with the at least one condition; [[and]]
generating signals to initiate propagation of the plurality of blocks to the distributed plurality of nodes; and
transmitting the generated signals to the distributed plurality of nodes. 

Reasons for Allowance
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
a corresponding distributed ledger on a node of a distributed plurality of nodes maintaining the blockchain system, each block of the plurality of blocks associated with a corresponding condition of the at least one condition to be satisfied and each block encrypted with the public key corresponding to the party profile associated with the at least one condition; generating signals to initiate propagation of the plurality of blocks to the distributed plurality of nodes; and transmitting the generated signals to the distributed plurality of nodes. 
US Patent Application No. 20170046694 discloses an apparatus for use in a product tracking system that includes a storage device and a processor coupled to the storage device. This system operates with a distributed ledger system in tracking the product. ‘694 discloses smart contract that leverage conventional block-chain ledgers to enforce agreements in a timely and efficient manner, creating a permanent record of the transaction with all the enforceable rules associated with the contracts. The hybrid block-chain disclosed in the ‘694 further can be augmented to include “side” block-chain ledger that tracks any automated transactions initiated either by the rules residing on the 
US Patent No. 5,717,989 discloses a centralized system and method for facilitating negotiation of contract between a buyer and seller in generating a payment guarantee on behalf of the funder for the buyer to the seller. The system also compares subsequent documents relating to an original purchase order to ensure that the terms of the PO are properly filled. When the conditions for payment are met, the system issues a funds transfer instructions to transfer payment.
US 20170103390 A1 discloses an asset settlement method utilizing distributed ledger including tracking transaction status in accordance with a contract by storing business logic information corresponding to a contract on a distributed ledger.
US 20170214699 A1 discloses distributed ledger, e.g. blockchain, smart contract, side chain, and the blockchain technique in general.
US Patent Application No. 20150379510 discloses a method and system to use a block chain and smart contracts to monetize data transactions involving changes to data included into a data supply chain. 
US Patent No. 9608829 discloses a blockchain technology, specifically for creating a sidechain that allows for multiple valid branches or forks to propagate simultaneously with a customized set of protocol rules embedded in and applied to each fork chain (see Fig. 2).
The cited references, alone or in combination, do not teach “generating a plurality of blocks on a corresponding distributed ledger on a node of a distributed plurality of nodes maintaining the blockchain system, each block of the plurality of blocks associated with a corresponding condition of the at least one condition to be satisfied and each block encrypted with the public key corresponding to the party profile associated with the at least one condition” in combination of the other steps recited in the claim.
Claims 16 and 31, the other independent claims, recite significantly similar claimed elements as claim 1, hence they too are allowed.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN S KIM/Primary Examiner, Art Unit 3685